OMB APPROVAL   UNITED STATES OMB Number: 3235-0058   SECURITIES AND EXCHANGE COMMISSION Expires: October 31, 2018   Washington, D.C. 20549 Estimated average burden     hours per response     2.50   FORM 12b-25 SEC FILE NUMBER   NOTIFICATION OF LATE FILING CUSIP NUMBER (Check one): ☐ Form 10-K    ☐ Form 20-F    ☐ Form 11-K    ⌧ Form 10-Q    ☐ Form 10-D    ☐ Form N-SAR    ☐ Form N-CSR For Period Ended:      June 30, 2016 ☐ Transition Report on Form 10-K ☐ Transition Report on Form 20-F ☐ Transition Report on Form 11-K ☐ Transition Report on Form 10-Q ☐ Transition Report on Form N-SAR
